Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered.

Response to Amendment
The amendments filed September 19, 2022 have been entered. Accordingly, claims 10-22 are currently pending and have been examined. Claims 1-9 are cancelled by applicant. The Examiner acknowledges the amendments of claims 10 and 20-21. The previous 103 rejections has been updated due to applicant’s amendments. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“a spring-actuated ball of the insert open-end wrench” in claim 10, line 16 and claim 20, line 19;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: the lack of antecedent basis for the claimed invention of “a spring-actuated ball of the insert open-end wrench” in claims 10 and 20.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 10 and 20 recite the limitation of “a spring-actuated ball of the insert open-end wrench”. The Examiner cannot find in the specification where the insert open-end wrench comprises a spring-actuated ball. Furthermore on page 6, paragraph 0002 of the specification, the original disclosure states that “an engagement recess 28 interacts with an engagement element of the insert open-end wrench 11”, but does not explicitly list any type of engagement elements. As such the limitation is regarded as new matter .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the first section comprises an engagement recess" in line 3. It is unclear if the applicant is claiming multiple/different engagement recesses of the first section or if the applicant is referring back to the engagement recess of the first section as introduced in claim 10, line 4. For examining purposes, the Examiner is to interpret the limitation to be referring to any recesses of the first section.
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-22 are rejected under 35 U.S.C. 103 as being unpatentable over Huerta (US Pub. No. 2010/0107828) in view of Hsieh (US Patent No. 7,261,022), Faro (US Patent No. 6,186,033), and Turtle (US Patent No. 6,112,625).
Regarding claim 10, Huerta discloses: a torque wrench adapter (Figure 9 elements 34/40) configured to couple an insert (element 32) to a torque wrench (element 36), comprising: 
a first section (element 34), configured to attach the torque wrench adapter to the insert (see paragraph 0050, ll. 8-11); 
a second section (element 40), configured to attach the torque wrench adapter to the torque wrench (see paragraph 0050, ll. 12-14); 
a spring-actuated ball (element 62/90/94) arranged on the second section (see figures 9 and 12) and configured to move in a first direction (X-X axis direction); and 
a joint (element 68) configured to articulatedly connect the first section and the second section such that the first section and the second section are displaceable relative to one another about a pivot axis (z-axis) of the joint (see paragraph 0050, ll. 12-19).

    PNG
    media_image1.png
    542
    901
    media_image1.png
    Greyscale

Furthermore, Huerta discloses multiple different configurations of the adapter with respect with torque wrench (see figures 8 and 9) and states that a driver head (element 32) has a typical wrench socket wrench configuration, however, the present invention contemplates “any type of fastening tool configuration” (see paragraph 0034, ll. 9-15). However, Huerta appears to be silent wherein his insert being an insert open-end wrench, wherein the first section comprises an engagement recess configured to detachably secure the insert open-end wrench to the first section, the spring-actuated ball engage directly with the torque wrench, wherein the first direction of the spring-actuated ball is perpendicular to the pivot axis of the joint and a longitudinal axis of the second section, wherein the engagement recess in the first section is a through channel configured to receive a spring-actuated ball of the insert open-end wrench, wherein the channel is parallel to the first direction.
Hsieh teaches it was known in the art to have an adapter (Figures 1-4) comprising a first section (element 11) configures to couple an inert open-end wrench (element 2), and wherein first section comprises an engagement recess (element 112) configured to detachably secure the insert open-end wrench to the first section (see figures 3-4 and see also col. 2, ll. 54-65), and wherein the engagement recess in the first section is a through channel (see figure 4 showing element 1121 as a channel) configured to receive a spring-actuated ball (element 211 and see also col. 2, ll. 56-57) of the insert open-end wrench, wherein the channel is parallel to the first direction (see annotated figure below).

    PNG
    media_image2.png
    480
    408
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huerta with the teachings of Hsieh to provide wherein the first section comprises an engagement recess configured to detachably secure the insert open-end wrench to the first section and wherein the engagement recess in the first section is a through channel configured to receive a spring-actuated ball of the insert open-end wrench, wherein the channel is parallel to the first direction. Doing so allows the user to interchangeably insert an open-end wrench to the torque wrench which allows a variety of different wrench sizes to be used during operations and for quick and easy removal of the adapter and insert while maintaining a sufficient connections in order to avoid accidental loss of the insert. 
However, Huerta modified appears to be silent wherein the spring-actuated ball engage directly with the torque wrench, wherein the first direction of the spring-actuated ball is perpendicular to the pivot axis of the joint and a longitudinal axis of the second section.
Faro teaches it was known in the art to have a torque wrench adapter (element 16) comprising a section (element 58) having a spring-actuated ball (element 62 and see also col. 5, ll. 2-3), an insert (element 14) a torque wrench (element 2), and wherein the spring-actuated ball engage directly with the torque wrench (see figures 1-2 and col.4, ll. 66-67 – col. 5, ll. 1-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Huerta with the teachings of Faro to provide wherein the spring-actuated ball engage directly with the torque wrench. Doing so allows for quick and easy removal of the adapter and insert while maintaining a sufficient connections in order to avoid accidental loss of the insert. 
However, Huerta modified appears to be silent wherein the first direction of the spring-actuated ball is perpendicular to the pivot axis of the joint and a longitudinal axis of the second section.
Turtle teaches it was known in the art to have an adaptor (see figure 1) comprising a first section (element 10), a second section (elements 11/12), a spring-actuated ball (element 26), a joint (element 17) articulately connecting the first/second section and wherein the first direction (Y-Y axis) of the spring-actuated ball is perpendicular (see annotated figure below) to the pivot axis (X-X axis) of the joint a longitudinal axis (Z-Z axis) of the second section.

    PNG
    media_image3.png
    478
    748
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Huerta with the teachings of Turtle to provide wherein the first direction of the spring-actuated ball is perpendicular to the pivot axis of the joint a longitudinal axis of the second section, since simple substitution of known elements for another to obtain predictable results is known in the art. Doing so provides the same predictable result of locking the adapter with different components for quick/securable connections during operations. Furthermore, the specification fails to disclose any criticality having the first direction of the spring-actuated ball is perpendicular to the pivot axis of the joint would provide any unexpected result.
Regarding claim 11, Huerta modified discloses: the torque wrench adapter according to Claim 10, wherein the first section comprises: a first section main body (see Detail A in the annotated figure below of element 34); a first end (see Detail B in the annotated figure below) of the first section main body defines a recess (element 54) for a section of the insert open-end wrench (see figure 9 element 55 of the insert (element 32) is inserted into the recess (element 54) of the first section (element 34) as best shown in figure 10); a second end (see Detail C in the annotated figure below) of the first section main body is connected to the second section via the joint (see annotated figure below the second end (Detail C) is connected to the second section (element 40) via element 68 (joint)).

    PNG
    media_image4.png
    740
    324
    media_image4.png
    Greyscale

Regarding claim 12, Huerta modified discloses: the torque wrench adapter according to Claim 11, wherein the second section comprises: a second section main body (see Detail A in the annotated figure below of element 40); a projection (see Detail B in the annotated figure below) arranged at a first end of the second section main body configured to interact with the torque wrench (see Detail B (projection) arranged at a first end of the second section main body (Detail A) of element 40) and is configured to interact with the torque wrench (element 36)); and a second end (see Detail C in the annotated figure below) of the second section main body is connected to the first section via the joint (see annotated figure below the second end (Detail C) is connected to the first section (element 34) via element 68 (joint).

    PNG
    media_image5.png
    971
    295
    media_image5.png
    Greyscale

Regarding claim 13, Huerta modified discloses: the torque wrench adapter according to Claim 12, wherein the joint is formed between the second end of the first section and the second end of the second section (see figure 9 the joint (element 68) is formed between the second end of the first section (element 34) and the second end of the second section (element 40)).
Regarding claim 14, Huerta modified discloses: the torque wrench adapter according to Claim 13, further comprising: at least two leg-like projections (element 66, see also paragraph 0050, ll. 14), located opposite each another (see figure 12 shows a cross sectional view of element 66 showing the two leg-like projections opposite of each other), are formed on the second end of the first section (see annotated figure below element 66 is formed on the second end (Detail A) of the first section (element 34)), between which the second end of the second section is positioned (see annotated figure below element 66 is between the second end (Detail B) of the second section (element 40)), wherein the pivot axis of the joint extends through the at least two leg-like projections and through the second end of the second section arranged between the at least two leg-like projections (see second annotated figure below where the pivot axis (X-X axis) of the joint (element 68) extends through the at least two leg-like projections (element 66) and through the second end (Detail B) of the second section arranged between the at least two leg-like projections).

    PNG
    media_image6.png
    1019
    663
    media_image6.png
    Greyscale
  
    PNG
    media_image7.png
    436
    727
    media_image7.png
    Greyscale

Regarding claim 15, Huerta modified discloses: the torque wrench adapter according to Claim 14, wherein the pivot axis of the joint is perpendicularly to: the at least two leg-like projections of the second end of the first section and the second end of the second section arranged between the at least two leg-like projections (see second annotated figure above shows the pivot axis (X-X axis) of the joint (element 66) is perpendicular to the at least two leg-like projections (element 66) and second end (Detail B) of the second section arranged between the at least two leg-like projections).
Regarding claim 16, Huerta modified discloses: the torque wrench adapter according to Claim 10, wherein the first section comprises an engagement recess (element 54) configured to interact with an engagement element of the insert open-end wrench (see figure 9 element 54 interacts with an engagement element (element 55) of the insert (element 32) as best shown in figure 10 when they are inserted together).
Regarding claim 17, Huerta modified discloses: the torque wrench adapter according to Claim 10, wherein the second section comprises an engagement element (see figure 9 element 40 has a projection) configured to interact with an engagement recess of the torque wrench (see figure 9 element 40’s projection is inserted to an engagement recess (element 56) of the torque wrench as best shown in figure 10 when they are inserted together).
Regarding claim 18, Huerta modified discloses: the torque wrench adapter according to Claim 10, wherein the second section comprises: a second section main body (see Detail A in the annotated figure below of element 40); a projection (see Detail B in the annotated figure below) arranged at a first end of the second section main body configured to interact with the torque wrench (see Detail B (projection) arranged at a first end of the second section main body (Detail A) of element 40) and is configured to interact with the torque wrench (element 36); and a second end (see Detail C in the annotated figure below) of the second section main body is connected to the first section via the joint (see annotated figure below the second end (Detail C) is connected to the first section (element 34) via element 68 (joint).

    PNG
    media_image5.png
    971
    295
    media_image5.png
    Greyscale

Regarding claim 19, Huerta modified discloses: the torque wrench adapter according to Claim 15, wherein at least on of: the first section comprises an engagement recess (element 54) configured to interact with an engagement element of the insert open-end wrench (see figure 9 element 54 interacts with an engagement element (element 55) of the insert (element 32) as best shown in figure 10 when they are inserted together); and the second section comprises an engagement element (see figure 9 element 40 has a projection) configured to interact with an engagement recess of the torque wrench (see figure 9 element 40’s projection is inserted to an engagement recess (element 56) of the torque wrench as best shown in figure 10 when they are inserted together).
Regarding claim 20, Huerta discloses: an arrangement (Figure 9) comprising: 
an insert (element 32); 
a torque wrench (element 36); and 
a torque wrench adapter (elements 34/40) comprising: 
a first section (element 34), configured to attach the torque wrench adapter to the insert  (see paragraph 0050, ll. 8-11); 
a second section (element 40), configured to attach the torque wrench adapter to the torque wrench (see paragraph 0050, ll. 12-14); 
a spring-actuated ball (element 62/90/94) arranged on the second section (see figures 9 and 12) and configured to move in a first direction (X-X axis direction); and 
a joint (element 68) configured to articulatedly connect the first section and the second section such that the first section and the second section are displaceable relative to one another about a pivot axis (z-z axis) of the joint (see paragraph 0050, ll. 12-19).

    PNG
    media_image1.png
    542
    901
    media_image1.png
    Greyscale

Furthermore, Huerta discloses multiple different configurations of the adapter with respect with torque wrench (see figures 8 and 9) and states that a driver head (element 32) has a typical wrench socket wrench configuration, however, the present invention contemplates “any type of fastening tool configuration” (see paragraph 0034, ll. 9-15). However, Huerta appears to be silent wherein his insert being an insert open-end wrench, wherein the first section comprises an engagement recess configured to detachably secure the insert open-end wrench to the first section, the spring-actuated ball engage directly in a corresponding engagement recess of the torque wrench, wherein the first direction of the spring-actuated ball is perpendicular to the pivot axis of the joint and a longitudinal axis of the second section, and wherein the engagement recess in the first section is a through channel configured to receive a spring-actuated ball of the insert open-end wrench, wherein the channel is parallel to the first direction.
Hsieh teaches it was known in the art to have an adapter (Figures 1-4) comprising a first section (element 11) configures to couple an inert open-end wrench (element 2), and wherein first section comprises an engagement recess (element 112) configured to detachably secure the insert open-end wrench to the first section (see figures 3-4 and see also col. 2, ll. 54-65), and wherein the engagement recess in the first section is a through channel (see figure 4 showing element 1121 as a channel) configured to receive a spring-actuated ball (element 211 and see also col. 2, ll. 56-57) of the insert open-end wrench, wherein the channel is parallel to the first direction (see annotated figure below).

    PNG
    media_image2.png
    480
    408
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huerta with the teachings of Hsieh to provide wherein the first section comprises an engagement recess configured to detachably secure the insert open-end wrench to the first section and wherein the engagement recess in the first section is a through channel configured to receive a spring-actuated ball of the insert open-end wrench, wherein the channel is parallel to the first direction. Doing so provides an Doing so allows the user to interchangeably insert an open-end wrench to the torque wrench which allows a variety of different wrench sizes to be used during operations. 
However, Huerta modified appears to be silent wherein the spring-actuated ball engage directly in a corresponding engagement recess of the torque wrench, and wherein the first direction of the spring-actuated ball is perpendicular to the pivot axis of the joint and a longitudinal axis of the second section.
Faro teaches it was known in the art to have a torque wrench adapter (element 16) comprising a section (element 58) having a spring-actuated ball (element 62 and see also col. 5, ll. 2-3), an insert (element 14) a torque wrench (element 2), and wherein the spring-actuated ball engage directly in a corresponding engagement recess (element 4) of with the torque wrench (see figures 1-2 and col.4, ll. 66-67 – col. 5, ll. 1-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Huerta with the teachings of Faro to provide wherein the spring-actuated ball engage directly in a corresponding engagement recess with the torque wrench. Doing so provides allows for quick and easy removal of the adapter and insert while maintaining a sufficient connections in order to avoid accidental loss of the insert. 
However, Huerta modified appears to be silent wherein the first direction of the spring-actuated ball is perpendicular to the pivot axis of the joint and a longitudinal axis of the second section.
Turtle teaches it was known in the art to have an adaptor (see figure 1) comprising a first section (element 10), a second section (elements 11/12), a spring-actuated ball (element 26), a joint (element 17) articulately connecting the first/second section and wherein the first direction (Y-Y axis) of the spring-actuated ball is perpendicular (see annotated figure below) to the pivot axis (X-X axis) of the joint a longitudinal axis (Z-Z axis) of the second section.

    PNG
    media_image3.png
    478
    748
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Huerta with the teachings of Turtle to provide wherein the first direction of the spring-actuated ball is perpendicular to the pivot axis of the joint a longitudinal axis of the second section, since simple substitution of known elements for another to obtain predictable results is known in the art. Doing so provides the same predictable result of locking the adapter with different components for quick/securable connections during operations. Furthermore, the specification fails to disclose any criticality having the first direction of the spring-actuated ball is perpendicular to the pivot axis of the joint would provide any unexpected result.
Regarding claim 21, Huerta further modified discloses all the limitations of claim 20, but appears to be silent wherein the torque wrench adapter further comprises: the engagement recess arranged in the first section configured to interact with an engagement element of the insert open-end wrench.
Hsieh further teaches it was known in the art to have an adapter (Figures 1-4) comprising a first section (element 11) configure to couple an insert open-end wrench (element 2), wherein first section comprises an engagement recess (element 112) configured to detachably secure the insert open-end wrench to the first section (see figures 3-4 and see also col. 2, ll. 54-65), and the torque wrench adapter further comprises: the engagement recess arranged in the first section configured to interact with an engagement element (element 211) of the insert open-end wrench (see figures 1-3 and see also col. 2, ll. 54-65).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huerta with the teachings of Hsieh to provide wherein the torque wrench adapter further comprises: the engagement recess arranged in the first section configured to interact with an engagement element of the insert open-end wrench. Doing so allows the user to interchangeably insert an open-end wrench to the torque wrench which allows a variety of different wrench sizes to be used during operations and for quick and easy removal of the adapter and insert while maintaining a sufficient connections in order to avoid accidental loss of the insert. 
Regarding claim 22, Huerta further modified discloses all the limitations of claims 20-21, but appears to be silent wherein the engagement recess arranged in the first section is perpendicular to the pivot axis of the joint.
Hsieh further teaches it was known in the art to have an adapter (Figures 1-4) comprising a first section (element 11) configure to couple an insert open-end wrench (element 2), wherein first section comprises an engagement recess (element 112) configured to detachably secure the insert open-end wrench to the first section (see figures 3-4 and see also col. 2, ll. 54-65), the torque wrench adapter further comprises the engagement recess arranged in the first section configured to interact with an engagement element (element 211) of the insert open-end wrench (see figures 1-3 and see also col. 2, ll. 54-65), and wherein the engagement recess arranged in the first section is perpendicular to the pivot axis of the joint.

    PNG
    media_image8.png
    296
    305
    media_image8.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huerta with the teachings of Hsieh to provide wherein the engagement recess arranged in the first section is perpendicular to the pivot axis of the joint. Doing so allows the user to interchangeably insert an open-end wrench to the torque wrench which allows a variety of different wrench sizes to be used during operations and for quick and easy removal of the adapter and insert while maintaining a sufficient connections in order to avoid accidental loss of the insert. 

Response to Arguments
Applicant’s arguments with respect to claims 10-29 have been considered but are moot because the arguments do not apply to the current rejection being used.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        12/5/2022


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723